Citation Nr: 1106868	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  03-11 140	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome (CTS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from July 1978 to February 1980.

This appeal to the Board of Veterans Appeals (Board) arises from 
a January 2003 rating action that denied service connection for 
bilateral CTS.

By decision of December 2004, the Board denied service connection 
for bilateral CTS.  The Veteran appealed the denial to the U.S. 
Court of Appeals for Veterans Claims (Court).  By February 2007 
Memorandum Decision, the Court vacated the Board's December 2004 
decision and remanded this case to the Board for readjudication 
consistent therewith.

By decisions of February 2007, May 2009, and March 2010, the 
Board remanded this case to the RO for further development of the 
evidence and for due process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  Bilateral CTS was first shown present many years following 
separation from service, and the competent and most persuasive 
medical opinions establish no nexus between the current 
disability and the veteran's military service or any incident 
thereof.




CONCLUSION OF LAW

The criteria for service connection for bilateral CTS are not 
met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010)) essentially includes, upon the 
submission of a substantially-complete application for benefits, 
an enhanced duty on the part of the VA to notify a claimant of 
the information and evidence needed to substantiate a claim, as 
well as the duty to notify her of what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, it defines the obligation of the VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the Board 
finds that all notification and development action needed to 
render a fair decision on the claim on appeal has been 
accomplished.

An October 2002 pre-rating RO letter informed the Veteran and her 
representative of the VA's responsibilities to notify and assist 
her in her claim, including what was specifically needed to 
establish entitlement to service connection for CTS. Thereafter, 
they were afforded opportunities to respond.  The Board thus 
finds that the Veteran has received sufficient notice of the 
information and evidence needed to support her claim, and has 
been provided ample opportunity to submit such information and 
evidence.  

Additionally, the 2002 RO letter provided notice that the VA 
would make reasonable efforts to help the Veteran get evidence 
necessary to support her claim, such as medical records 
(including private medical records), if she gave it enough 
information, and if needed, authorization to obtain them.  A 
post-rating September 2007 RO letter specified what evidence the 
VA had received, what evidence it was responsible for obtaining, 
to include Federal records, and what evidence it would make 
reasonable efforts to obtain.  The Board thus finds that the 2002 
and 2007 RO letters cumulatively satisfy the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by her and what evidence will 
be retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) the 
evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the evidence, 
if any, to be provided by him.  As indicated above, all 3 content 
of notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the VCAA 
be provided at the time that, or immediately after, the VA 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to the 
claimant.  In the matter now before the Board, the October 2002 
document meeting the VCAA's notice requirements was furnished to 
the Veteran prior to the January 2003 rating action on appeal.

In the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the Court held that the VCAA notice 
requirements of  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all 5 elements of a service connection claim (veteran 
status, the existence of a disability, a connection between the 
veteran's service and that disability, the degree of disability, 
and the effective date pertaining thereto).  In this case, the 
Board finds that the appellant was notified of the degree of 
disability and the effective date information in the September 
2007 RO letter, and that this suffices for Dingess/Hartman.

Additionally, the Board finds that all necessary development on 
the claim currently under consideration has been accomplished.  
The RO, on its own initiative and pursuant to the Board remands, 
has made reasonable and appropriate efforts to assist the 
appellant in obtaining all evidence necessary to substantiate her 
claim, to include obtaining available service medical records and 
numerous post-service VA medical records up to 2010.  She was 
afforded VA examinations in October 2008 and November 2009, with 
a supplemental report in April 2010.  Significantly, the Veteran 
has not identified, nor does the record otherwise indicate, any 
existing, pertinent evidence, in addition to that noted above, 
that has not been obtained.  The record also presents no basis 
for further development to create any additional evidence to be 
considered in connection with the matter currently under 
consideration.
 
Under these circumstances, the Board finds that the Veteran is 
not prejudiced by appellate consideration of the claim on appeal 
at this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in or 
aggravated by peacetime service.        38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  Such a determination requires a finding of 
current disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection also 
may be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that it was incurred in service.  38 C.F.R. § 
3.303(d).

In this case, the Veteran contends that her bilateral CTS is 
related to her military service duties repetitively typing on 
selectric typewriters.      

However, the record presents no basis for service connection for 
CTS in this case.  The service medical records are negative for 
findings or diagnoses of any CTS.  In May 1976, the Veteran was 
seen for complaints of a swollen right wrist, and gave a history 
of a wrist injury while wrestling.  Examination showed no edema 
or discoloration, and the impression was wrist sprain.  When seen 
again the next day with a 2-day history of right wrist pain, X-
rays were within normal limits.  The impression was radial 
collateral ligament wrist sprain.  

Examination in October 1976 after a motorcycle accident showed 
multiple abrasions, including to the right posterior wrist and 
the left medial wrist.  The impression was multiple superficial 
abrasions, and the Veteran was returned to duty.    

The upper extremities were normal on January 1980 separation 
examination.

Post service, the Veteran had no wrist complaints on March 1980 
VA general medical examination, and examination showed no 
evidence of loss of range of motion, injury, or other abnormality 
of the muscles, joints, or tendons.  Range of motion of the 
extremities was intact.  On neurological examination, 
coordination and sensation were intact.  No wrist disability was 
diagnosed.

On June 1994 VA outpatient examination, the veteran complained of 
aching, pain, and stiffness in the hands and right firearm.  
There was no nexus to military service, and no diagnosis of CTS.

The first objective demonstration of CTS was that found over 20 
years post-service on March 2000 VA outpatient examination and 
April 2000 VA electromyographic and nerve conduction velocity 
studies, but there was no history or medical opinion linking the 
veteran's bilateral hand numbness and tingling to military 
service or any incident thereof.  The Veteran subsequently 
underwent bilateral carpal tunnel release in January 2001.    

In October 2002, the VA physician who performed the veteran's 
2001 bilateral carpal tunnel release noted her long history of 
wrist and hand problems which had their origin in military 
service, when she did much typing on older typewriters which 
required greater force on the keys than a modern typewriter.  He 
also noted that her current job was aggravating this condition.  

On October 2008 VA examination, the physician reviewed the claims 
folder including the service medical records and post-service VA 
records, and noted the 1993 onset of the veteran's stiffness, 
swelling, and numb, weak, painful wrists that subsequently grew 
progressively worse.  She also gave a history of stress or strain 
as a court reporter in military service.  After examination, the 
diagnosis was bilateral CTS, surgically repaired.  The doctor 
noted the veteran's history of having used a manual and electric 
typewriter for 4 years in service, which she continued using post 
service.  Although he noted that this type of wrist use was known 
to cause CTS, and that any typewriter use of any kind could 
aggravate CTS, the physician was unable to separate the veteran's 
inservice and post-service typewriter use in arriving at an 
opinion regarding the etiology of her current CTS.

On November 2009 VA neurological examination, the Veteran gave a 
history of having worked as a legal secretary for 4 years typing 
briefs on manual and electric typewriters in military service.  
She denied having experienced any hand/wrist pain, numbness, 
tingling, or weakness in service.  She gave a history of possible 
wrist sprain a few times before the onset of CTS, but no wrist 
fractures.  Post service, she worked as a receptionist and did 
some typing for approximately 1 year, followed by student status 
and working in property management for the next 2-3 years, both 
of which involved considerable work on an electric typewriter.  
She gave a history of the onset of finger pain and numbness in 
approximately 1984, some 3 years post service, during the course 
of her property management job duties.  After examination, the 
diagnoses included bilateral CTS.  

The physician noted that certain occupational activities 
involving repetitive wrist flexion/extension such as typing or 
mechanic work could certainly predispose a person to develop CTS, 
and that in a minority of cases, CTS developed without any clear 
causative etiology.  The primary issue which indicated that there 
was less than a likely causative relationship between the 
veteran's inservice typing and the subsequent development of CTS 
was the 3-year post-service time gap between separation from 
service and the onset of her CTS symptoms.  In addition, she 
continued to type after separation from service during the course 
of various jobs, and she was actually doing some typing in 1984 
as a civilian when her CTS symptoms began.  Assuming that there 
was no evidence of CTS symptoms in service or documentation of 
structural changes in the wrist by imaging or orthopedic 
examination in service, the physician opined that it was less 
than likely that there was a causative link between the veteran's 
inservice typing and the subsequent development of CTS.

On November 2009 VA orthopedic examination, the physician 
reviewed the claims folder and noted the veteran's history of the 
onset of hand symptoms in the late 1980s or early 1990s.  He 
noted medical documentation of hand and forearm pain and 
stiffness in June 1994, and that, on November 2009 VA 
neurological examination, the Veteran had reported a history of 
the onset of hand pain, tingling, and weakness in approximately 
1984.  The Veteran stated that she could not state with certainty 
whether she had such symptoms when she left military service in 
1980.  The examiner's review of the service medical records 
revealed no documentation of complaints of CTS.  He noted a right 
wrist sprain after wrestling in May 1976, wrist abrasion after a 
motorcycle accident in October 1976, no complaint of CTS on 1980 
separation examination, and the October 2002 VA physician's 
report correlating the veteran's wrist and hand problems with her 
service activities.  The current examiner noted the veteran's 
work history of doing a significant amount of typing on a 
selectric typewriter in military service, and working as a legal 
secretary for about a year post service.  After examination, the 
diagnosis was residual bilateral CTS symptoms, status post 
bilateral carpal tunnel release.  

The doctor noted that significant repetitive activities could be 
a risk factor toward the development of CTS, but that in these 
cases the CTS would often develop during the time of the 
repetitive activity.  In this case, there was evidence that the 
Veteran did much repetitive activity, typing, in military 
service, but she did not develop any symptoms of CTS until a 
significant amount of time after separation from service.  As 
noted on the November 2009 VA neurological examination history, 
this was at least 3 to 4 years post service, and by the history 
obtained on current examination, it was over 10 years post 
service.  The Veteran first sought medical attention for 
significant complaints in 1994, some 14 years post service.  On 
that record, the physician opined that it was less than likely 
that the veteran's current CTS was directly related to any 
activities of her military service, including the use of a 
selectric typewriter or the documented minor wrist trauma.

In an April 2010 addendum to his November 2009 VA neurological 
examination report, the physician stated that he reviewed the 
claims folder and that the Veteran was not diagnosed with CTS 
until over 19 years after separation from service.  He also noted 
that she had reported the onset of CTS symptoms in 1984, 4 years 
after completing her typing duties in service.  He noted that CTS 
should develop during the course of repetitive activities such as 
typing, not several years later, as the Veteran claimed.  On that 
record, the doctor opined that it was less than likely that the 
veteran's inservice typing duties caused her CTS, since there was 
no objective evidence that CTS symptoms began during her typing 
activities in service.  As indicated by the veteran's history of 
the onset of CTS symptoms in 1984, the delay of 4 years after her 
inservice typing activities ended and she left military service 
made it less likely that her CTS was caused by her inservice 
typing duties.   
          
In reaching the conclusion that the most persuasive evidence is 
against the claim for service connection for bilateral CTS, the 
Board accords great probative value to the 2009 and 2010 VA 
physicians' conclusions that it was less than likely that the 
veteran's CTS was caused by or a result of her inservice typing 
activities.  Those opinions were arrived at after thorough and 
comprehensive reviews of the claims folder containing service and 
post-service medical records and the veteran's actual medical 
history, and current examinations of the Veteran and 
consideration of her military and post-service occupational 
history.  See Nieves-Rodrigues v. Peake, 22 Vet. App. 295 (2008) 
(the probative value of a medical opinion comes from when it is 
the factually accurate, fully articulated, and sound reasoning 
for the conclusion, not the mere fact that the claims folder was 
reviewed).  Thus, the Board finds the 2009 and 2010 VA 
physicians' findings, observations, and conclusions to be 
dispositive of the question of service connection for bilateral 
CTS, and that these most persuasive, expert medical observations 
and well-reasoned opinions militate against the claim.  See Hayes 
v. Brown,  5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993) (the probative value of medical evidence is based on an 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusion he reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

In reaching this determination, the Board has also considered the 
October 2002 VA physician's correlation of the veteran's CTS with 
her long history of wrist and hand problems which had their 
origin in military service, when she did much typing on older 
typewriters which required greater force on the keys than a 
modern typewriter.  However, in linking the veteran's CTS to her 
typing in military service, there is no indication of what, if 
any, pertinent medical records the doctor reviewed in arriving at 
such conclusory nexus without explanation.  There is no evidence 
that he ever reviewed the claims folder with the service medical 
records, or was aware of the veteran's subsequent recorded 
contradictory history wherein she first dated the onset of CTS 
symptoms to 1984, some 4 years post service during the course of 
her property management job duties, and later to a point in time 
some 10 years post service.  Thus, the Board finds that the 
October 2002 VA medical report does not provide persuasive 
support for the veteran's claim that her current CTS is related 
to her inservice typing activities.
   
The Board is also required to render a finding with respect to 
the competency and credibility of the lay evidence of record.  
See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  
Competent, credible lay evidence could be, in and of itself, 
sufficient to establish an elemental fact necessary to support a 
finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 
1372, 1376 (2007).  As a fact finder, the Board is obligated to 
determine whether lay evidence is credible in and of itself.  The 
Board cannot determine that lay evidence lacks credibility solely 
because it is unaccompanied by contemporaneous medical evidence, 
but it may consider a lack of contemporaneous medical evidence as 
one factor in determining the credibility of lay evidence.  
Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 
2006).  Credibility is a factual determination going to the 
probative value of the evidence, to be made after the evidence 
has been admitted or deemed competent.  Cartwright v. Derwinski, 
2 Vet. App. 24 (1991).  Board determinations with respect to the 
weight and credibility of evidence are factual determinations 
going to the probative value of the evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).

In addition to the medical evidence, the Board has considered the 
appellant's assertions; however, such do not provide a basis for 
allowance of the claim.  While the appellant may believe that her 
CTS is related to her inservice typing activities, the Board has 
determined that the most persuasive medical evidence does not 
support such contention.  The Board emphasizes that the appellant 
is competent to offer evidence as to facts within her personal 
knowledge, such as her own symptoms.  However, medical questions 
of diagnosis and etiology are within the province of trained 
medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As a layman without the appropriate medical training or 
expertise, the appellant is not competent to render persuasive 
opinions on medical matters such as the etiology of her 
currently-diagnosed CTS.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring medical 
knowledge); Layno, 6 Vet. App. at 469-70.  

In addition, the Board finds that the veteran's statements 
regarding the military service etiology of her current CTS are 
not credible.  Although the service medical records document 
wrist complaints related to a wrestling sprain and motorcycle 
accident abrasions, the separation examination showed normal 
upper extremities, and there was no diagnosis of CTS in service.  
Moreover, the Veteran claimed no CTS in her original February 
1980 claim for VA disability compensation shortly after 
separation from service, and she had no wrist complaints or 
diagnosed diagnosed wrist disability on March 1980 VA 
examination.  In fact, she filed no claim for CTS until September 
2002, over 22 years following discharge from service.  When CTS 
was first diagnosed in 2000, the Veteran gave no history relating 
it to military service or any incident thereof.  The October 2008 
examining VA physician noted the veteran's history of the onset 
of stiffness, swelling, and numb, weak, painful wrists in 1993, 
some 13 years post service.  The November 2009 VA neurological 
examiner noted the veteran's history of the onset of finger pain 
and numbness in approximately 1984, some 3 years post service, 
during the course of her property management job duties.  The 
November 2009 VA orthopedic examiner noted the veteran's 
contradictory history of the onset of CTS symptoms a significant 
amount of time after separation from service: by one account, at 
least 3 to 4 years post service, and by another account, over 10 
years post service.

Given the abovementioned persuasive 2009 and 2010 VA medical 
opinion evidence, the appellant's claims history, and the 
appellant's contradictory history with respect to the claimed 
date of onset of CTS symptoms, the Board, as fact finder with 
authority to place probative weight on certain aspects of the 
record that it finds persuasive, finds that the Veteran is not 
credible to the extent that she claims that her current CTS is 
related to or was caused by her inservice typing activities.  
Caluza v. Brown, 7 Vet. App. 498, 510-11 (credibility can be 
generally evaluated by a showing of interest, bias, or 
inconsistent statements, and the demeanor of the witness, facial 
plausibility of the testimony, and the consistency of witness 
testimony).   

For all the foregoing reasons, the Board finds that the claim for 
service connection for bilateral CTS must be denied.  In reaching 
this conclusion, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral CTS is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


